Citation Nr: 0738198	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric condition has been 
received.  

2.  Entitlement to service connection for a psychiatric 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.  
The claim of entitlement to service connection for a 
psychiatric condition was previously denied by rating action 
in July 2002.  Although notified of the denial, the veteran 
did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO, inter 
alia, found that the veteran's claim for service connection 
for a psychiatric condition remained denied because the 
evidence submitted was not new and material.  In December 
2004, the veteran filed a notice of disagreement (NOD).  In 
January 2006, the RO issued a statement of the case (SOC) 
(reflecting a reopening of the claim, but denial of the claim 
on the merits).  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in the 
same month.  

In September 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  During the hearing, 
the veteran clarified that she had not perfected an appeal 
regarding the bilateral hearing loss issue.  During the 
hearing, the veteran submitted VA treatment records dated 
from March to August 2007 for consideration in connection 
with the appeal, along with a signed waiver of RO 
consideration of the evidence.  This medical evidence is s 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2007).  

As indicated above, the RO reopened the claim, but denied the 
claim on the merits. However, regardless of the RO's actions, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received-and in view of he Board's favorable decision 
on the request to reopen-the Board has recharacterized the 
appeal as encompassing the two issues set forth on the title 
page.  

The Board's decision reopening the claim for service 
connection for a psychiatric condition is set forth below. 
 The matter of service connection for a psychiatric 
condition, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
 VA will notify the veteran when further action, on her part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a July 2002 rating decision, the RO denied service 
connection for a psychiatric condition; although notified of 
the denial in an August 2002 letter, the veteran did not 
initiate an appeal.  

3.  Evidence associated with the claims file since the July 
2002 denial of the claim for service connection is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for a psychiatric condition is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's July 2002 denial is 
new and material, the criteria for reopening the claim for 
service connection for a psychiatric condition are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As noted above, in a July 2002 decision, the RO denied 
service connection for a psychiatric condition on the basis 
that, while the veteran had psychological symptoms in 
service, the post-service medical evidence did not  reflect 
any  complaints or diagnosis of, or  treatment for, a 
psychiatric condition.  

The pertinent evidence then of record included the service 
medical records, which show that the veteran had suicidal 
ideations in August 1996, diagnosis of psychological aspects 
of idiopathic or possibly a post-viral gastroparesis and 
constipation in September 1996, and a diagnosis of adjustment 
disorder with depressed mood in November 1996.  Records of VA 
treatment from February 1999 to February 2001 are negative 
for complaints regarding, or findings of, a psychiatric 
condition.  

During a July 2002 VA psychiatric examination, the veteran 
described abdominal pains during service, adding that she was 
not eating and was given numerous tests with negative 
results.  She was possibly thought to be suffering from 
anorexia, and was referred to a psychiatrist, but she stated 
that she did not remember much regarding mental health 
visits, but did remember the psychiatrist saying that there 
was no psychiatric reason for her anorexia and she should 
continue with medical work-up.  The veteran stated that she 
was in school, was working as a waitress, exercised on a 
regular basis, and had leisure activities and several 
girlfriends.  She denied any problems with mood or anxiety 
except during the period when physicians could not diagnose 
her abdominal problem.  The examiner opined that the veteran 
appeared to have some unresolved conflicts regarding family 
issues, but that this did not appear to be causing any 
significant impairment and it was not anything related to her 
military experiences or military career.  The examiner 
indicated that there was no Axis I diagnosis.

Although notified of the RO's July 2002 denial in a letter in 
August 2002, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

In this case, the veteran sought to reopen her claim in 
January 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
July 2002 denial of service connection for a psychiatric 
condition.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent medical evidence added to the claims file since the 
RO's July 2002 denial includes records of VA treatment from 
November 2003 to August 2007.  These records reflect 
diagnoses of depression, major depressive disorder, and 
insomnia.  Also associated with the claims file since July 
2002 are records of in-service hospitalization in January 
1997 with an Axis I diagnosis of adjustment disorder with 
suicidal ideation.  Further, during the September 2007 
hearing, the veteran testified that her depression had 
persisted, on and off, since 1996, and that she would get 
treatment for some time, stop, and then get treatment again.  

The Board finds that, collectively, the above-described 
evidence provides a basis for reopening the claim for service 
connection for a psychiatric condition.  At the time of the 
July 2002 decision, there was no evidence of record 
indicating that the veteran had a current psychiatric 
condition.  The additional medical evidence associated with 
the claims file since July 2002 clearly demonstrates a 
current psychiatric condition.  Further, the additional 
recent testimony of the veteran indicates that she has 
suffered from symptoms of depression since discharge from 
active service, suggesting a continuity of symptomatology. 

Considered together, then, the additionally received medical 
and lay evidence provides a basis for reopening the claim.  
As noted above, for the purposes of determining whether the 
claim should be reopened, the evidence-to include the 
statements of the veteran-are presumed to be credible.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the July 2002 
denial of claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the veteran currently has a psychiatric condition 
that may have had its onset during service.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
psychiatric condition are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric condition has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted.  

As noted above, the service medical records include findings 
of adjustment disorder and depressed mood, and the post-
service VA treatment records include findings of depression, 
major depressive disorder, and insomnia.  During her 
September 2007 Board hearing, the veteran testified that she 
had experienced depression, off and on, since service.  This 
testimony, when considered along with the post-service 
medical evidence,  suggests a current psychiatric disability 
related to service.  However, the record includes no actual 
medical opinion  addressing the medical relationship, if any, 
between such current disability and service.  During the 
September 2007 hearing, the veteran indicated her willingness 
to report to a VA examination, if needed.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, and under the circumstances of this 
case, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility, to obtain the medical information needed to resolve 
the claim. The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA outpatient treatment records from 
the Denver VA Medical Center (VAMC), dated from February 1999 
to August 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
 See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain from the Denver VAMC all outstanding pertinent medical 
records since August 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, notifying her that she has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should request 
that the appellant submit all evidence in her possession, and 
ensure that its letter to her meets the notice requirements 
of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance. 
 Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim for service connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC all records of evaluation and/or 
treatment of the veteran's psychiatric 
condition, since August 2007.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim for service connection for a 
psychiatric condition, on the merits, 
that is not currently of record. 

The RO should  invite the veteran to 
submit all pertinent evidence in her 
possession , as well as explain the  type 
of evidence that is the veteran's 
ultimate responsibility to submit.
The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The psychiatrist should provide an 
opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran has a current psychiatric 
disability that is medically related to 
service.  In rendering the requested 
opinion, the examiner should specifically 
consider and discuss the symptoms and 
events noted in the service medical 
records, as well as the veteran's 
assertions of continuing symptomatology 
since service.

The psychiatrist should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a psychiatric 
condition.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


